DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 and 2 in the reply filed on 30 October 2020 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 October 2020.
Information Disclosure Statement
The information disclosure statements filed 26 March 2019, 11 May 2020, and 16 October 2020 have been considered by the Primary Examiner.
Drawings
The drawings filed 26 March 2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
The term "dense" in claim 1 is a relative term which renders the claim indefinite.  The term "dense" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The plain meaning of the adjective “dense” refers to constituent particles, e.g., molecules, closely packed together. See the attached dictionary definition. It is unclear how closely packed the particles (polymer molecules?) of the dense layer must be in order to be considered “dense” within the scope of the invention. Conversely, it is unclear how loosely packed the particles of the dense layer may be and still be considered “dense” within the scope of the invention. Consequently, the metes and bounds of claims 1 & 2 are impossible to determine.
In the instant specification, Applicant appears to juxtapose “dense layer 11” with “porous layer 12.” The Primary Examiner considers it may be possible that, by the term “dense layer 11,” Applicant is referring to a layer that is less porous than “porous layer 12.” Applicant discloses the porosity of porous layer 12 as preferably 30-99% (see Spec. @ 8:5-21). Consequently, for the purposes of searching and evaluating prior art, the Primary Examiner interprets the phrase “dense layer” as referring to a layer having a lower porosity than that of the porous membrane, preferably having, but not required to have, a porosity less than 30%. It is the Primary Examiner’s position that this is the broadest reasonable interpretation of the term “dense layer.” See MPEP 2111.  
Claim 2
Claim 2 recites the ranges “50 rpm or more and 500 rpm or less” and “500 rpm or more and 3000 rpm or less.” The phrasing of these ranges is indefinite as at least one of the endpoints is not coextensive. The first range, 50 rpm or more and 500 rpm or less implies a rotational speed (r) that satisfies both 50 rpm ≤ r ≤ ∞ and 0 ≤ r ≤ 500 rpm. This recitation is indefinite in the range of 0 rpm ≤ r < 50 rpm (encompassed by the latter recitation) and 500 rpm < r ≤ ∞ rpm (encompassed by the former recitation). Are these parts of the ranges to be included? Similarly, the second range 500 rpm or more and 3000 rpm or less implies a rotational speed (r) that satisfies both 500 rpm ≤ r ≤ ∞ and 0 ≤ r ≤ 3000 rpm. This recitation is indefinite in the range of 0 rpm ≤ r < 500 rpm (encompassed by the latter recitation) and 3000 rpm < r ≤ ∞ rpm (encompassed by the former recitation). Are these parts of the ranges to be included? It is also unclear how a rotational speed of or near 0 rpm is useful for spin coating or how rotational speeds approaching ∞ are possible. For the purposes of searching and evaluating prior art, the Primary Examiner interprets the first range as 50-500 rpm and the second range as 500-3000 rpm.
Further, the phrase “a rotating base” is indefinite as the relationship between the base and the coating liquid is not defined. It may be implied that the deposition of the coating liquid is on a rotating base, and that base is what is rotated to effect spin-coating, but it is not required by the claim. Consequently, the metes and bounds of the claim are impossible to determine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherbury et al. (US 6,514,286 B1) in view of Vendra, V. K.; Wu, L.; Krishnan, S. In Nanomaterials for the Life Sciences Vol. 5: Nanostructured Thin Films and Surfaces; Kumar, C. S. S. R., Ed.; WILEY-VCH: Weinheim, 2010; pp 1–54.
Leatherbury teaches a process for producing a biodegradable, biocompatible polymeric film [title, abstract, etc.]. Leatherbury defines “biodegradable” as “capable of breaking down over time inside a patient’s body” and the term “biocompatible” as 
The film is formed by applying a coating liquid, comprising the polymer and a solvent on a substrate, followed by drying (e.g., vacuum drying) [7:21-44]. Leatherbury further discloses that films are produced wherein different zones of the film have different properties [7:51-52]. Specifically, porosity can be varied in different zones: “This may be desirable so that surface areas on an implant [to which the film is affixed] at attachment zones for muscle or other tissue can be made more rapidly degradable and/or porous, while surface areas not required for immediate tissue ingrowth can be made more slowly degradable…. Additionally, implant surfaces near the exterior of the body can be made less rapidly degradable and/or porous to provide better protection against bacterial attack, while inner surfaces can be made more rapidly degradable and/or porous to encourage tissue ingrowth” [5:52-62]. Leatherbury concludes: “To make films having different characteristics in different zones, separate films, each having the desired properties [e.g., porosity] for a single zone, can be made and cut to shape. The shapes can then be heat-welded together…” [7:55-61]. Based on the foregoing, Leatherbury’s teaching clearly encompasses the formation of a multi-layer film, one layer having a greater or lesser porosity that the other (i.e., one layer is denser than the other). See also the rejection of this claim under 35 USC 112(b) above. The heat-joining of these films of differing porosity reads on the claimed “forming a dense layer by causing a porous membrane to contact 
Leatherbury specifically teaches that the films are formed by applying the polymer + solvent solution to a substrate and drying (e.g., by casting) [7:21-44 and Example 1]. Leatherbury is silent as to other possible means of film formation but is clearly not limited to the aforementioned casting. 
Vendra teaches that, in the art of making polymer thin films for biomedical applications, biocompatible polymers can be coated equivalently by spin-coating and solvent casting [para. bridging pp. 1-2]. Based on this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Leatherbury so as to form one or all of the films (i.e., membranes) that are later combined into a multi-layer film (i.e., membrane). One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the film(s) (i.e., membrane(s)). See MPEP § 2143(I)(B). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherbury et al. (US 6,514,286 B1) in view of Vendra, V. K.; Wu, L.; Krishnan, S. In Nanomaterials for the Life Sciences Vol. 5: Nanostructured Thin Films and Surfaces; Kumar, C. S. S. R., Ed.; WILEY-VCH: Weinheim, 2010; pp 1–54, as applied to claim 1 above, further in view of “Spin Coating Theory,” https://www.spincoating.com/en/applications/spin-coating-theory-process/68/, 13 May 2016, Retrieved from https://web.archive.org/web/20160513144209/https://www.spincoating.com/en/applications/spin-coating-theory-process/68/ on 12 February 2021.
The combined teaching of Leatherbury in view of Vendra is detailed above.
Leatherbury in view of Vendra does not teach that the spin-coating is performed at an initial (preliminary) rotation of 50-500 rpm and a main rotation of 500-3000 rpm.
“Spin Coating Theory” teaches that, in the art of spin-coating polymers it is known to spin first at a moderate speed of 500-1000 rpm, to evenly spread the solution, then at a higher speed of 1500-3000 rpm, to produce high quality coatings. These ranges share and endpoint with the ranges claimed and are anticipatory. MPEP § 2131.03. Further, Applicant is reminded that overlapping ranges or ranges that are fully encompassed by the prior art are prima facie obvious. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP § 2144.05(I).
It is the Primary Examiner’s position that in the art of spin-coating, it is necessary to select a rotation speed or speeds that is/are suitable for distribution of the coating. Said selection should be such that a coating of the desired thickness is formed, having the 
Further, Applicant ascribes no criticality to the rotation speeds beyond the fact that the claimed speeds result in an even, uniform film. It is the Primary Examiner’s position that this is the goal of a polymer spin-coating process and represents and elementary level of inquiry on the part of one of ordinary skill in the art. Consequently, nothing in the record indicates that the optimization of rotation speeds was anything other than the exercise of ordinary skill in the art. See In re Applied Materials, Inc., 692 F.3d 1289 (Fed. Cir. 2012), 103 USPQ2d 2000.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 10108545 A1 teaches a process for spin-coating a bio-compatible polymer using a two-stage rotation: 1st stage = 500 or 1000 rpm; 2nd
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796




12 February 2021